Citation Nr: 0319261	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to January 
2000.  He died in January 2000; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death.  The appellant filed a notice 
of disagreement in January 2001 and a statement of the case 
(SOC) was issued in June 2001.  The appellant submitted a 
substantive appeal in August 2001, and requested a Board 
hearing.  

In March 2003, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
the transcript of that hearing is of record.

The Board notes that the appellant and her representative 
raised the issue of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code during her March 2003 Board hearing, indicating that 
this issue was on appeal.  However, the Board identifies no 
notice of disagreement regarding this issue (see 38 C.F.R. § 
20.201) and refers the matter to RO for appropriate action.  





REMAND

As noted above, in a February 2000 rating decision, the RO 
determined that a certificate of eligibility for death 
gratuity purposes could not be issued pursuant to 38 U.S.C.A. 
§ 1323 (West 2002) and 38 C.F.R. § 3.806 (2002).  In her 
January 2001 notice of disagreement, the appellant disagreed 
with the RO's failure to certify, to the appropriate agency, 
eligibility for death gratuity pursuant to 38 U.S.C.A. § 1323 
and 38 C.F.R. § 3.806 (although this issue has alternately 
been referred to as one for entitlement to a death gratuity, 
that benefit is not one administered by VA).  By filing the 
notice of disagreement, the appellant has initiated appellate 
review of this issue.  The next step in the appellate process 
is for the RO to issue the appellant an SOC summarizing the 
evidence relevant to this issue, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determination.  38 C.F.R. § 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

Consequently, the matter of whether the RO properly denied 
certification of eligibility for death gratuity pursuant to 
38 U.S.C.A. § 1323 and 38 C.F.R. § 3.806 must be remanded to 
the RO for the issuance of an SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

As regards the claim for service connection for the cause of 
death, the only issue for which the veteran clearly has 
perfected an appeal to date, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the cause of death claim has not been 
accomplished.  

Notably, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the appellant's claim 
for service connection for the cause of the veteran's death, 
to particularly include the duty imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 337 F.3d 1339 
(Fed. Cir. 2003).  

In addition, the Board finds, that further evidentiary 
development is necessary for insufficient, competent medical 
evidence to decide the claim on appeal, as explained below.  
See 38 U.S.C.A. § 5103A.  

As noted above, the veteran died in January 2000, three days 
after his discharge from service.  The death certificate 
reflects that the immediate, and only, cause of death was 
end-stage liver disease, complicated by bleeding esophageal 
varices.  The veteran was not service-connected for any 
disability, to include that listed in his death certificate.  

At the time of his death, the veteran was hospitalized at the 
Walter Reed Army Medical Center, in Washington, D.C.  A 
report of medical history indicates that the veteran suffered 
end-stage liver disease secondary to alcohol abuse.  An 
autopsy report indicates that the veteran's past medical 
history was significant for end-stage liver disease with 
cirrhosis, but added that the etiology of the liver disease 
could not be determined based on morphology.

Pertinent to the appeal, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.301, 3.303.  

The appellant and her representative maintain that the 
veteran's death did not result from alcohol abuse, and that 
there was error in the clinical diagnosis of alcohol-related 
liver disease.  They have provided several lay statements and 
two private medical opinions to substantiate their 
contentions, and further maintain that the evidence of record 
is sufficient for a favorable decision.  

However, following preliminary review of the claim for 
service connection for the cause of the veteran's death, the 
Board finds that the multiple evidentiary deficiencies 
demonstrated by the record necessitate further development.  
First, as conceded by the RO and the appellant, the service 
medical records associated with the claim file are 
incomplete.  In light of the ample medical history indicating 
that the veteran was hospitalized in service for alcohol-
related disease, complete service medical records should be 
obtained.  The RO should conduct a thorough search for the 
complete service medical records, particularly since no 
evidence of record suggests the destruction or unavailability 
of these records.  This is especially important in light of 
the clear intent of the VCAA, which, in part, requires that 
efforts to obtain records maintained by a Federal agency, 
such as VA, must continue until the records are obtained, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

Second, as indicated by the January 2000 physical evaluation 
board (PEB) report, the medical opinions provided by J. 
Howden, M.D., and B. Harper, M.D., and the appellant's 
statements, the veteran was hospitalized for liver disease at 
the Chippenham Hospital.  In addition, the record indicates 
that the veteran was treated at the John Randolph Medical 
Center for presumed hepatorenal syndrome.  As these records 
may be helpful in the adjudication of the claim, the RO 
should, following obtaining authorization, request complete 
records from these sources of private treatment and notify 
the appellant if its efforts to obtain such records are 
unsuccessful.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  It follows that records should also be 
obtained from the veteran's private physician, Dr. Lee, in 
Hopewell, Virginia, who, as the appellant indicated, treated 
the veteran following the initial diagnosis of liver disease.  
Id.  

Third, the Board notes that the VCAA and implementing 
regulations provide that VA medical opinions should be 
obtained to address matters that require medical knowledge, 
to include the question of nexus, if needed to resolve the 
issue on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  While the military physicians Dr. Howden 
and Dr. Harper have provided medical opinions questioning the 
accuracy of the determination by a physician at Walter Reed 
Army Medical Center that alcohol abuse led to the veteran's 
fatal liver disease, the physicians based their opinions on 
the available medical evidence and did not have the full 
benefit of review of the veteran's complete service medical 
records.  Under these circumstances, the Board finds that, 
after associating with the claims file service medical 
evidence and any other outstanding pertinent evidence, the RO 
should obtain a VA medical opinion addressing the likelihood 
that a disability of service origin caused the veteran's 
death or that the cause of the veteran's death was a result 
of alcohol abuse.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim for 
service connection for the cause of death (and, if 
appropriate, the appeal of the denial of certification for 
payment of a death gratuity).  If benefits sought on appeal 
remain denied, the supplemental SOC (SSOC) explaining the 
bases for the denial(s) should include citation to and 
discussion of all additional, pertinent legal authority 
considered, to include the pertinent legal authority 
codifying or implementing the VCAA (e.g., 38 C.F.R. §§ 3.102 
and 3.159), not addressed in the September 2001 SSOC.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should issue an SOC addressing 
the denial of certification of eligibility 
for death gratuity pursuant to 38 U.S.C.A. 
§ 1323 and 38 C.F.R. § 3.806.  Along with 
the SOC, the RO must furnish to the 
appellant and her representative a VA Form 
9 (Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as to 
that issue.  The appellant and her 
representative are hereby reminded that 
appellate consideration of this issue may 
be obtained only if a timely appeal is 
perfected.

2.  The RO should conduct a search for 
the veteran's service medical at the 
records processing center (RPC) or any 
other repository of VA records that may 
have custody of the veteran's claims file 
or such records.  The RO should also 
contact the Kenner Army Health Clinic 
located in Fort Lee, Virginia, for any 
records held by that facility.  If 
complete service medical records cannot 
be found, and it is determined that 
further efforts to obtain such would be 
futile, the circumstances surrounding the 
destruction or unavailability of the 
records should be explained, to the 
extent possible, and the appellant and 
her representative should be notified of 
this explanation, consistent with 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.  

3.  After receiving authorization from the 
veteran, the RO should obtain complete 
clinical records from Chippenham Hospital, 
John Randolph Medical Center, and Dr. Lee, 
pertaining to treatment of the veteran for 
liver and associated diseases.  The RO 
should notify the appellant and her 
representative if the RO's efforts to 
obtain these records are unsuccessful, 
consistent with 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.    

4.  The RO should furnish to the appellant 
and her representative a letter notifying 
the appellant of VA's duties to notify and 
assist as they pertain to the issue of 
service connection for the cause of the 
veteran's death.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested but not yet received, and 
specifically inform the appellant of the 
evidence necessary to substantiate her 
claim.  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

5.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified, following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  If any private records sought 
are not obtained, the RO should notify 
the appellant of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, and if the RO 
determines that sufficient evidence to 
grant the claim for service connection 
for the cause of the veteran's death has 
not been presented, the claims file 
should be forwarded to an appropriate VA 
physician to obtain a medical opinion as 
to whether it is as least as likely as 
not that a disability of service origin 
(and not a disability directly resulting 
from alcohol abuse) caused or contributed 
substantially or materially to cause his 
death.

The complete rationale for the 
physician's opinion, to include citation 
to specific evidence of record and 
medical authority, should be set forth in 
a typewritten (printed) report.  The 
physician should specifically comment on 
the opinions reached by Dr. Harper (dated 
in May 2002) and Dr. Howden (dated in 
June 2000)).  

7.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for the cause of the 
veteran's death on appeal in light of all 
pertinent evidence and legal authority.  

10.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority, and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


